Citation Nr: 0818449	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  02-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disease.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. C. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1951 to January 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

In June 2004 and February 2006, the Board remanded the case 
to the RO for additional development.  

In a decision in October 2006, the Board denied the claim of 
service connection for a skin disease.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an order in March 2008, the 
Court granted a Joint Motion for Remand of the parties, the 
Secretary of VA and the veteran, and vacated the Board's 
decision and remanded the case to the Board for 
readjudication consistent with the Motion.

This case has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Joint Motion for Remand, the parties indicated that a 
remand was necessary to enable a new medical examination to 
comply with the Board's instructions to furnish a complete 
and thorough evaluation to determine the nature and severity 
of the veteran's skin condition.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a dermatologist to 
determine whether the veteran has a 
skin disease, including a fungal 
disease.  The veteran should be 
examined when he is experiencing an 
acute skin condition, usually during 
the cold season.  If a skin condition 
is found and if clinically indicated, 
the diagnosis should be confirmed by a 
KOH test.  For any diagnosed skin 
disease, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not that any 
current skin disease is etiologically 
related to the diagnosis of 
"dermatitis" as shown on a hospital 
disposition extract during service in 
February 1952.  The claims folder must 
be made available to the examiner. 

In formulating the opinion, the 
examiner is asked to consider the 
morning reports, covering the period of 
January to June 1952; the VA records 
from 2002; the medical report of 
W.R.Y., M.D., dated in December 2003; 
color photographs of affected areas of 
the skin, submitted by the veteran in 
September 2004; records and two letters 
from Ginger Dermatology Associates, 
dated from December 2004 to March 2005; 
and the VA medical examinations and 
opinions dated in December 2001, June 
2005, and April 2006. 

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility", rather it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

